*287OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on February 20, 1973 and maintains an office in Buffalo. The petition charged respondent with loaning money to his clients secured by mortgages on their residences through a business that he controlled without disclosing to them that he was the owner of the business, with misrepresenting to the clients that the business was controlled by fictitious individuals, and with commencing a foreclosure action when the clients defaulted. Respondent admits the material allegations of the petition and sets forth matters in mitigation in his answer.
We conclude that respondent has violated the following Disciplinary Rules of the Code of Professional Responsibility, effective September 1, 1990:
DR 1-102 (A) (4) (22 NYCRR 1200.3 [a] [4])—engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation;
DR 5-101 (A) (22 NYCRR 1200.20 [a]>-accepting employment when the exercise of his professional judgment on behalf of clients was affected by his own financial, business, property or personal interests; and
DR 5-104 (A) (22 NYCRR 1200.23 [a])—entering into business transactions with clients with whom he had differing interests when the clients expected him to exercise professional judgment for their protection.
We have considered the matters in mitigation, including respondent’s many years of practice without a complaint and his cooperation with petitioner during its investigation. Additionally, we note that the conduct of respondent was motivated by his goal of saving his clients’ home and of avoiding foreclosure proceedings and that he will likely suffer a substantial financial loss as a result thereof. We, therefore, conclude that respondent should be censured.
Pine, J. P., Lawton, Wesley, Balio and Davis, JJ., concur.
Order of censure entered.